Citation Nr: 0335756	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  96-34 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a neurological 
condition, to include the residuals of Guillain-Barr 
Syndrome.

2.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the right forearm.

3.  Entitlement to an initial evaluation in excess of 10 
percent for carpal tunnel syndrome of the left forearm.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a skin condition of both feet.

5.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral pes planus with hallux valgus, bunion 
deformities, metatarsalgia and arthritis of the 
metatarophalangeal joints of both great toes.

6.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to June 
1981 and from April 1987 to October 1994.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Milwaukee, Wisconsin.  

The Board remanded the case to the RO in June 1998 and again 
in December 1998 for additional development.  The veteran has 
since moved to Kansas and the case has been transferred to 
the RO in Wichita.  The development requested by the Board 
has been accomplished, and the case is once again before the 
Board for review.  






REMAND

Unfortunately, additional development is required before the 
Board can adjudicate the issues on appeal.  The Board is 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

In this case, the Board notes that the veteran has not been 
notified of the VCAA, or of the division of responsibility 
between the VA and himself in obtaining evidence in support 
of his claims.  In Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform the 
claimant which evidence the VA will seek to provide and which 
evidence the claimant is to provide, is remandable error.  
Accordingly, this procedural error must be addressed prior to 
final appellate review.  

The Board also notes that in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1), which affords a 
claimant one year to submit additional evidence.  This 
Federal Circuit decision will likely have a bearing on the 
notice provided to the appellant concerning the VCAA.  

In a letter dated September 23, 2003, the Board notified the 
veteran that there had been a change in the law, effective 
September 23, 2002, regarding her appeal for an increased 
rating for degenerative joint disease of the cervical spine.  
However, effective September 26, 2003, substantive changes 
were again made to the criteria for evaluating spine 
disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
These revisions consist of a new rating formula encompassing 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  Additionally, 
associated neurological abnormalities (e.g., bowel or bladder 
impairment) are now to be evaluated separately.  These 
changes are listed under Diagnostic Codes 5235-5243, with 
Diagnostic Code 5243 now embodying the recently revised 
provisions of the former Diagnostic Code 5293 (for 
intervertebral disc syndrome). 

To date, the veteran has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243 in 
connection with her claim for an increased evaluation for 
degenerative joint disease of the cervical spine.  Moreover, 
her August 2001 VA examination did not sufficiently address 
the symptomatology contemplated by the new provisions, 
particularly in regard to the criteria of Diagnostic Code 
5243.  As such, further development, in the form of a new VA 
examination and adjudication of the veteran's claim under the 
new diagnostic criteria, is warranted.  See Massey v. Brown, 
7 Vet. App. 204 (1994) (holding that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with a 
VA examination to address the current 
severity and symptoms of her service-
connected degenerative joint disease of 
the cervical spine.  The examiner should 
be provided with the veteran's claims 
file and must review the entire claims 
file in conjunction with the examination.  
The examiner should perform any 
radiological studies of the spine deemed 
necessary.  The examination should 
include range of motion studies, 
commentary as to the presence and extent 
of any painful motion or functional loss 
due to pain, specific information as to 
the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are 
present.  All opinions and conclusions 
expressed must be supported by a complete 
rationale.

2.  The examination report should be 
reviewed to ensure that it is in 
compliance with this remand.  If 
deficient in any manner, corrective 
procedures should be implemented.  

3.  When the development requested has 
been completed, the case should be 
readjudicated in accordance with all 
governing legal criteria, including  the 
VCAA.  In doing so, it should be ensured 
that the notification and assistance 
requirements of the VCAA are satisfied, 
including notifying the veteran of the 
division of responsibilities between the 
VA and the veteran in obtaining evidence 
in support of her claims.  Likewise, it 
should be ensured that all of the VCAA 
notice obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and any other 
applicable legal precedent.  

4.  If any benefit sought is not granted, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence 
and to accord the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument she desires 
to have considered in connection with her current appeal.  No 
action is required of the veteran until she is notified.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




